MILACRON INC.
2002 SHORT — TERM INCENTIVE PLAN
(as amended October 1, 2007)

1. Purpose



  1.1.   The purpose of the Milacron Inc. 2002 Short — Term Incentive Plan (the
“Plan”) is to provide greater incentive to key employees by rewarding them with
additional compensation for earning a return on capital in excess of the cost of
capital and meeting or exceeding predetermined Critical Success Factors, and
thereby adding economic value to the Company. The intent of the Plan is to
establish goals for Participants with a portion of their ultimate award under
the Plan to be determined by the achievement of economic value added targets and
a portion of the award to be determined by the achievement of Critical Success
Factor targets. The economic value added targets and the Critical Success Factor
targets will be established on an annual basis and may change from year to year
allowing the Company the flexibility to provide incentives in specific areas as
needed. The Plan shall also assist in providing competitive compensation in
order to allow the Company to attract and retain an outstanding management
group.

2. Definitions

     
2.1.
  “Assigned Percentage” shall have the meaning assigned in Article 6.3.
2.2.
  “Award” shall mean the benefit under this Plan earned by a Participant.
2.3.
  “Award Percentage” shall have the meaning assigned in Article 7.5.
2.4.
  “Base Incentive Award” shall be as set forth in Article 5.1 of this Plan.
2.5.
  “Beneficial Owner” shall have the meaning assigned in Article 19.2.



  2.6.   “Business Unit” shall mean such subgroups of the Company as designated
by the Management Team from time to time and may consist of the entire operating
groups, divisions, subsidiaries or subparts thereof.



  2.7.   “Business Unit Cost of Capital” is calculated by multiplying the
Business Unit’s Operating Capital by the Weighted Average Cost of Capital.



  2.8.   “Business Unit Operating Capital” shall consist of the following with
respect to each Business Unit:



  2.8.1.   beginning of the Plan Year property, plant and equipment (including
any asset recorded from the capitalization of leases, as required under SFAS
Statement No. 13), plus



  2.8.2.   Average inventory and accounts receivable exclusive of any reserve
for doubtful accounts, plus



  2.8.3.   Average goodwill, plus



  2.8.4.   Average other assets, minus



  2.8.5.   Average advance payment — customer down payments and progress
payments on unshipped orders, minus



  2.8.6.   Average trade accounts payable, minus



  2.8.7.   Average other liabilities.

Articles 2.8.2 through 2.8.7 above shall be determined by averaging the amounts
of each Article at the end of the 12 accounting periods for the current Plan
Year.

Also, in the event a joint venture contributes to Business Unit Operating
Capital, the joint venture contribution shall be adjusted downward by the
percentage of ownership of the Company’s joint venture partner.



  2.9.   “CEO” shall mean the Chief Executive Officer of Milacron Inc.



  2.10.   “Committee” shall mean the Personnel and Compensation Committee of the
Board of Directors of Milacron Inc.



  2.11.   “Company” shall mean Milacron Inc., and its consolidated subsidiaries.



  2.12.   “Company Capital” is average shareholders’ equity of Milacron Inc.
plus the average outstanding short-term and long-term consolidated debt (net of
average cash and equivalents), including liabilities related to capitalized
leases as required under FASB Statement No. 13 less the average goodwill
accounted for on the books of the Company arising from acquisitions and less the
net present value of the tax benefit arising from such goodwill. The average
shareholders’ equity and the average short-term and long-term debt shall be
determined by averaging the shareholders’ equity and the average short-term and
long-term debt outstanding (net of average cash and equivalents) at the end of
the preceding year with the shareholder’s equity and short-term and long-term
debt outstanding (net of cash and equivalents) at the end of each quarter of the
current Plan Year.



  2.13.   “Company Cost of Capital” shall mean the product of Company Capital
multiplied by Weighted Average Cost of Capital.



  2.14.   “Critical Success Factor(s)” shall mean one or more measures
established by the Committee for the Company or individual Participants therein
or by the Management Team for each Business Unit or individual Participants
therein which will be used to determine if Awards under this Plan have been
earned. Different Critical Success Factors may be assigned to different Business
Units and different Participants.



  2.15.   “Discretionary Adjustments” shall mean an adjustment that may be made
by the Committee to one or more Awards based upon individual, team, or
Measurement Group performance. Adjustments can range from up to plus 30% or a
reduction of 30%, or any percentage in between.



  2.16.   “Earnings before Net Interest and Taxes on Income (EBIT)” — EBIT for a
Business Unit shall mean the Business Unit’s reported operating profit (internal
basis) minus any amount of earnings appropriately apportioned to a partner’s
interest in a joint venture, and excluding the expense related to the current
year’s short term incentive plan payout, and plus or minus such items of income
or expense as the Committee may deem to be extraordinary or not appropriately
included in the Plan. The projected Awards under this Plan shall be charged to
each Business Unit and the Company for purposes of determining that Business
Unit’s and the Company’s operating profit.



  2.17.   “Economic Value Added (EVA)” -



  2.17.1.   For the Company, EVA shall mean the amount by which EBIT exceeds
Company Cost of Capital.

(EVA for Company = Company EBIT — Company Cost of Capital)



  2.17.2.   For a Business Unit other than the Company, EVA shall mean the
amount by which the Business Unit’s EBIT exceeds Business Unit Cost of Capital.

(EVA for Business Unit other than the Company = Business Unit EBIT — Business
Unit Cost of Capital)



  2.18.   “Group” shall have the meaning assigned in Article 19.2.



  2.19.   “Management Team” shall mean a group appointed by the CEO for the
purpose of establishing EVA and Critical Success Factor targets for Business
Units.



  2.20.   “Measurement Group” shall mean the Company or Business Unit to which a
Participant is assigned in accordance with Article 4.1 and whose financial
results will determine if the Participant will receive an Award.



  2.21.   “Participant Category” shall mean the categories described in
Article 5.1.



  2.22.   “Participants” shall mean those individuals meeting the criteria set
forth in Article 4.1.



  2.23.   “Participants’ Award Percentage” shall have the meaning given in
Article 5.1.

     
2.24.
  “Person” shall have the meaning assigned in Article 19.2.
2.25.
  “Performance Percentage” shall have the meaning assigned in Article 7.4.
2.26.
  “Plan Year”: The Plan Year shall coincide with the Company’s fiscal year.



  2.27.   “Salary”: A Participant’s annual base wages paid during the Plan Year.
Annual base pay does not include salary adjustments or other payments made
because of overseas employment, payment made from incentive plans, ad hoc
bonuses, commission bonus payments, relocation expenses or any payment made from
any employee benefit plan.



  2.28.   “Weighted Average Cost of Capital” shall mean the cost of capital
experienced by the Company during the Plan Year as determined by the Treasurer
using the formula set forth in Exhibit A.

3. Effective Date



  3.1.   The Plan shall be effective for the Company’s fiscal years beginning
after December 31, 2001. This Plan supersedes the Cincinnati Milacron 1996
Short-Term Management Incentive Plan (the “1996 Plan”) which is terminated as of
January 1, 2002, with any payment earned by participants therein to be made in
due course pursuant to the terms of the 1996 Plan.

4. Participation



  4.1.   Participants shall be those key employees of the Company as identified
by the Committee and shall include the officers of Milacron Inc. The Awards for
a Participant shall be based on the results of the Measurement Group to which
the Participant is assigned. The Committee shall designate the Participants to
be assigned to the Company. The Management Team shall designate all other
Participants for assignment to Business Units. If a Participant has simultaneous
responsibilities in more than one Measurement Group, the award shall be
determined by percentage allocation as determined by the Committee or the
Management Team.

5. Base Incentive Award



  5.1.   Participant Categories appear below. The Committee shall determine to
which Participant Category each Participant shall be assigned. The potential
Base Incentive Award for each Participant shall be determined by the Participant
Category to which the Participant is assigned. Each Participant’s potential Base
Incentive Award shall be determined by multiplying the percentage below (the
“Participant’s Award Percentage”) corresponding to the appropriate Participant
Category by the Participant’s Salary.

         
Participant
  Base Incentive Award Expressed
Category
  As A Percentage of Salary
CEO
    80 %
COO
    60 %
I
    50 %
II
    40 %
III
    25 %
IV
    15 %

The Committee shall have sole discretion as to assignment of Participants to
Participant Categories. The following sets forth guidelines as to Participant
assignment:

CEO: Chief Executive Officer

COO: Chief Operating Officer

Participant Category I: Key Officers of the Company and leaders of major
Business Units.

Participant Category II: Key Directors of Business Units or Corporate Functions.

Participant Category III: Key Managers of Business Units or Corporate Functions.

Participant Category IV: Key Contributors of Business Units or Corporate
Functions.

6. Establishing EVA and Critical Success Factors



  6.1.   Not later than 60 days following the commencement of each Plan Year,
the Committee shall establish the EVA Range and the Critical Success Factor
Range for the Company. The EVA Range and the Critical Success Factor Range shall
each consist of a lower goal, a target goal and an upper goal established by the
Committee. The Committee shall also establish the relative weight to be assigned
to the EVA and Critical Success Factor portions of the measurement with the
combination thereof equal to 100%. In the event the Critical Success Factor is
composed of more than 1 component, the Committee shall assign a relative weight
in percentage terms to each component thereof.



  6.2.   Not later than 60 days following the commencement of each Plan Year,
the Management Team shall establish the EVA Range and the Critical Success
Factor Range for the Business Units and/or individual Participants. The EVA
Range and the Critical Success Factor Range shall each consist of a lower goal,
a target goal and an upper goal established by the Management Team. The
Management Team shall also establish the relative weight to be assigned to the
EVA and Critical Success Factor portions of the measurement with the combination
thereof equal to 100%. In the event the Critical Success Factor is composed of
more than 1 component, the Management Team shall assign a relative weight in
percentage terms to each component thereof.



  6.3.   The relative percentages assigned to the EVA and Critical Success
Factor portions of the measurement shall each be an “Assigned Percentage”.

7. Awards



  7.1.   Award amounts are subject to adjustment as described in Article 8
herein, and may be earned by the achievement of the EVA and/or the Critical
Success Factor goals established pursuant to Article 6. A Participant’s Award
shall be an amount that is determined based on the linear progression calculated
by the Company.



  7.2.   At the end of the Plan Year, the Company shall calculate a
Participant’s potential Base Incentive Award. The Company shall also calculate a
linear progression relating the EVA lower goal to the EVA target goal, and a
linear progression relating the EVA target goal to the EVA upper goal. For
purposes of the linear progression, the lower goal shall be assigned a value of
25%, the target goal shall be assigned a value of 100% and the upper goal shall
be assigned a value of 200%.



  7.3.   The Company shall calculate linear progressions for the Critical
Success Factor in the same manner as calculated for EVA.



  7.4.   The Company shall determine the EVA and Critical Success Factor
performance of each Measurement Group through comparison to the appropriate
linear progression and stating that performance in terms of a percentage (the
“Performance Percentage”).



  7.5.   The Performance Percentages for each Measurement Group shall be
multiplied by the appropriate “Assigned Percentage” and the products thereof
shall be added together (the “Award Percentage”).



  7.6.   Each Participant shall, subject to adjustment as stated in Article 8
herein, receive an Award equal to the Award Percentage of the Participant’s
Measurement Group multiplied by the Participant’s Base Incentive Award.



      7.7.



  7.7.1.1.   For Participants assigned to the CEO and levels I, II and III
Participant Categories, there shall be no upper limit to the portion of the
Award associated with the Critical Success Factor provided that the Company is
generating positive cash flow net of Awards paid hereunder. Otherwise, the
portion of the Award associated with the Critical Success Factor is capped at
200% of the portion of the Base Incentive Award attributable to Critical Success
Factor performance.



  7.7.1.2.   For Participants assigned to the level IV Participant Category, the
portion of the Award associated with the Critical Success Factor is capped at
400% of the portion of the Base Incentive Award attributable to Critical Success
Factor performance.



  7.7.1.3.   For all Participants, the portion of the Award associated with EVA
shall be capped at 200% of the portion of the Base Incentive Award attributable
to EVA performance.

8. Adjustments



  8.1.   The Committee may apply a Discretionary Adjustment at any time to
increase or decrease a Participant’s Award under this Plan. Such Discretionary
Adjustment shall be recommended for Committee consideration by the CEO.



  8.2.   The Committee shall have the right to adjust earnings and/or assets and
or cash flow of the Company and/or Business Units as it may deem appropriate for
any unusual or non-recurring items.



  8.3.   The Committee shall have the right to adjust target goals as it may
deem appropriate for any unusual or non-recurring items.



  8.4.   Notwithstanding any other provision of the Plan to the contrary,
regarding the acquisition of a majority of the 6.0% Series B Convertible
Preferred Stock of the Company by Ohio Plastics, LLC that may occur after
October 1, 2007 and the transactions consummated in connection therewith (the
“2007 Acquisition Transaction”), the determination of the amount payable under
the Plan for any Participant with respect to the Company’s fiscal year ending on
December 31, 2007 shall be determined without regard to the charges related to
the vesting of 159,734 shares of common stock of the Company due to the 2007
Acquisition Transaction and the transaction-related direct costs (up to a
maximum of $500,000) associated with the 2007 Acquisition Transaction.

9. Other Annual Awards Not Included in the Plan



  9.1.   In addition to Awards under this Plan, the CEO can, subject to approval
by the Committee, make discretionary bonus grants to individuals, not included
in this Plan, for specific outstanding performances during the year. It shall be
the responsibility of the Milacron Inc. officers to recommend individuals for
these bonuses each year, giving detailed information on the performance being
recognized.

10. Time and Form of Payment of Award



  10.1.   Payments shall be made no later than March 15, or as soon as
administratively practicable thereafter, following the Plan Year for which the
Awards are earned.



  10.2.   Awards shall be paid in one lump sum to Participants, unless deferred
in whole or part pursuant to Article 11.1. The amounts calculated pursuant to
the terms herein shall be the gross amount payable to the Participant. The
Company shall make all withholdings required by law. Participants shall not be
allowed to elect any type of voluntary deductions from bonus amounts.



  10.3.   For those Business Units reporting in a currency other than U.S.
dollars, Awards will be calculated in the Business Units’ local currency.

11. Deferrals



  11.1.   Should tax laws allow individuals to defer receipt and taxation on
compensation, Participants may be allowed to request deferral of all or a
portion of their Awards pursuant to any plan for the deferral of compensation
which the Company may have in effect from time to time.

12. Termination



  12.1.   In the event a Participant ceases to be a Participant as a result of
death, retirement or disability (as those terms are defined in the Milacron
Retirement Plan), the individual or the individual’s estate shall receive any
Award under this Plan at the time stated in Article 10 above if an Award becomes
earned at the end of the Plan Year in which the Participant died, retired or
became disabled, except that the amount of Award shall be prorated for the
amount of time during the Plan Year that the individual was employed by the
Company.



  12.2.   Unless otherwise determined by the Committee, in the event a
Participant ceases to be a Participant for any reason other than stated in
Article 12.1, the individual shall immediately cease to be an eligible employee
under this Plan and the individual shall not receive an Award hereunder related
to the Plan Year in which the individual ceased to be a Participant. If the
individual ceased to be a Participant as stated in this Article 12.2 after the
end of a Plan Year, but prior to the pay-out of the Award, if any was earned,
the individual will receive payment of the Award at the same time as if the
individual had remained employed by the Company.

13. Transfers



  13.1.   In the event the EVA or Critical Success Factors used to determine a
Participant’s Award under this Plan change during a Plan Year due to the
Participant transferring from one Measurement Group to another or otherwise, all
calculations under this Plan shall be prorated for the amount of the Plan Year
in which each EVA or Critical Success Factor applied to the Participant.

14. Mid Year Participants



  14.1.   In the event an individual becomes a Participant during the Plan Year,
amounts payable hereunder shall be prorated for the portion of the Plan Year in
which the individual was a Participant.

15. Administration



  15.1.   The Plan shall be administered by the Committee. The Committee shall
have sole and complete authority to adopt, alter and repeal such administrative
rules, guidelines and practices governing the operation of the Plan as it shall
from time to time deem advisable and to interpret the terms and provisions of
the Plan.

16. Review of Calculations



  16.1.   At the request of the Committee, the calculations under this Plan
shall be reviewed for accuracy by the Company’s independent auditors using such
procedures as necessary under the circumstances.

17. Termination of the Plan



  17.1.   The Committee may suspend, terminate or amend this Plan at any time.
Amendments may be applied retrospectively to the beginning of the then current
Plan Year, but shall not affect Awards related to Plan Years that were completed
prior to the time of the amendment.

18. Miscellaneous



  18.1.   Nothing contained in this Plan guarantees the continued employment of
a Participant with the Company.



  18.2.   No award hereunder may be assigned, pledged, mortgaged or hypothecated
and, to the extent permitted by law, no such award shall be subject to legal
process or attachment for the payment of any claims against any Participant
entitled to receive the same.



  18.3.   Payments made under this Plan shall be subject to withholding as shall
at the time be required under any income tax or other laws, whether of the
United States or any other jurisdiction.



  18.4.   The provisions of the Plan shall be construed according to the laws of
the State of Ohio.

19. Change of Control



  19.1.   In the event of a Change of Control and within 60 days thereafter,
Participants shall receive a lump sum cash amount equal to the Participant’s
Base Incentive Award for the year in which such Change in Control occurs as
calculated pursuant to the terms herein. A “Change in Control” occurs if:



  19.1.1.   a Person or Group other than a trustee or other fiduciary of
securities held under an employee benefit plan of the Company or any of its
subsidiaries, is or becomes a Beneficial Owner, directly or indirectly, of stock
of the Company representing 20% or more of the total voting power of the
Company’s then outstanding stock and securities; provided, however, that for
purposes of this Article 19.1.1, the following acquisitions shall not constitute
a Change of Control: (i) any acquisition directly from the Company, (ii) any
acquisition by the Company, (iii) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company or (iv) any acquisition by any corporation pursuant to
a transaction which complies with clauses (i) of Article 19.1.3;



  19.1.2.   individuals who, as of the date hereof, constitute the Board of
Directors of Milacron Inc. (the “Incumbent Board”), cease for any reason to
constitute a majority thereof; provided, however, that any individual becoming a
director whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least 60% of the directors then
comprising the Incumbent Board shall be considered as though such individual was
a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person or Group other than the Board;



  19.1.3.   there is consummated a merger, consolidation or other corporate
transaction, other than (i) a merger, consolidation or transaction that would
result in the voting securities of the Company outstanding immediately prior to
such merger, consolidation or transaction continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) at least 66% of the combined voting
power of the stock and securities of the Company or such surviving entity or any
parent thereof outstanding immediately after such merger, consolidation or
transaction, or (ii) a merger, consolidation or transaction effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person or Group is or becomes the Beneficial Owner, directly or indirectly, of
stock and securities of the Company representing more than 20% of the combined
voting power of the Company’s then outstanding stock and securities;



  19.1.4.   the sale or disposition by the Company of all or substantially all
of the Company’s assets other than a sale or disposition by the Company of all
or substantially all of the assets to an entity at least 66% of the combined
voting power of the stock and securities which is owned by Persons in
substantially the same proportions as their ownership of the Company’s voting
stock immediately prior to such sale; or



  19.1.5.   the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company.



  19.2.   “Person” shall mean any person (as defined in Section 3(a)(9) of the
Securities Exchange Act (the “Exchange Act”), as such term is modified in
Section 13(d) and 14(d) of the Exchange Act) other than (i) any employee plan
established by the Company, (ii) any affiliate (as defined in Rule 12b-2
promulgated under the Exchange Act) of the Company, (iii) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(iv) a corporation owned, directly or indirectly, by stockholders of the Company
in substantially the same proportions as their ownership of the Company. “Group”
shall mean any group as defined in Section 14(d)(2) of the Exchange Act.
“Beneficial Owner” shall mean beneficial owner as defined in Rule 13d-3 under
the Exchange Act.



  19.3   Notwithstanding any other provision of this Plan to the contrary, a
“Change of Control” shall not occur solely as a result of a financial
restructuring or recapitalization of the Company that may occur during 2004.



  19.4   Notwithstanding any other provision of the Plan to the contrary, the
2007 Acquisition Transaction shall not constitute a “Change in Control” under
the Plan and, accordingly, the occurrence of the 2007 Acquisition Transaction
shall not result in any circumstances, events or changes being triggered solely
as a result of the 2007 Acquisition Transaction including, without limitation,
the accelerated payment of each Participant’s “Base Incentive Award” under the
Plan.

[END]

